Memorandum. The order of the Appellate Division should be affirmed.
It is an undisputed management prerogative of the State, as an employer, to abolish positions in the competitive class civil service in the interest of economy. While, in exercising that prerogative, the State is obligated to respect the seniority rights of its employees (Civil Service Law, § 80, subd 1), its utilization of a procedure for "horizontal displacement” for separating employees within the same job classification where the most senior employee displaces the most junior employee in the same layoff unit does not offend that obligation.
In the present case, in an obvious effort to carry out the letter and spirit of that statute, the agency offered the petitioners other available positions in the order of strict seniority within the same layoff unit, the Department of Mental Health Facilities within the City of New York. Only those who refused the offer were laid off and placed on a preferred list for reinstatement. However one may choose to differ about the wisdom of that procedure, it cannot be said that the agency was arbitrary or capricious in adopting and following it (cf. Matter of Howard v Wyman, 28 NY2d 434, 438).
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed, without costs, in a memorandum.